     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 1 of 34




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


SARA CARTER and
GEORGIACARRY.ORG, INC.,
                                            CIVIL ACTION FILE
     Plaintiffs,
                                            No. 1:20-CV-1517-SCJ
v.

BRIAN KEMP, individually and
in his official capacity as Governor of
The State of Georgia, and
PINKIE TOOMER, individually and
in her official capacity as Judge of
The Probate Court of Fulton County,
Georgia,

     Defendants.




                                    ORDER

        This matter appears before the Court on Plaintiffs’ Motion for Temporary

Restraining Order (“TRO”) (Doc. No. [3]). Plaintiffs argue that the suspension of

processing Georgia Weapons License (“GWL”) applications during the pendency

of the current emergency violates their Second and Fourteenth Amendment

rights. Plaintiffs now seek an order enjoining enforcement of O.C.G.A. § 16-11-
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 2 of 34




126 during the pendency of this case, or at least until the current state of

emergency has abated. Doc. No. [3-1], p. 1.

   I.      BACKGROUND

        A. GWL Requirements

        Georgia law does not require a GWL to possess a firearm in one’s home,

car, or place of business. O.C.G.A. § 16-11-126(a). In addition, unlicensed

individuals may also carry in public (1) an unloaded or loaded long gun,

provided any loaded long gun is carried openly, or (2) any handgun, provided it

is enclosed in a case and unloaded. O.C.G.A. § 16-11-126(b), (c). Any person with

a valid hunting or fishing license on his or her person, who is engaged in legal

hunting, fishing, or sport shooting may carry a firearm without a GWL, provided

the person has the permission of the owner of the land on which the activities are

being conducted. O.C.G.A. § 16-11-126(f)(1). Individuals wishing to carry

firearms beyond the exceptions listed in O.C.G.A. § 16-11-126(a)–(g) must obtain

a GWL. O.C.G.A. § 16-11-126(h)(1). Failure to do so constitutes the offense of

carrying a weapon without a license. O.C.G.A. § 16-11-126(h)(2).

        State probate judges are statutorily tasked with processing and issuing

GWLs. See O.C.G.A. § 16–11–129(a)(1). The statute requires probate judges to


                                      2
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 3 of 34




duly investigate each applicant before issuing a GWL to ensure they are

qualified. See O.C.G.A. § 16–11–129(b), (c). As part of this investigation, “the

judge of the probate court shall require the applicant to proceed to an appropriate

law enforcement agency in the county or to any vendor approved by the Georgia

Bureau of Investigation” to be fingerprinted. O.C.G.A. § 16–11–129(c).

      B. COVID-19 Emergency

      On March 14, 2020, Governor Kemp declared a public health state of

emergency due to the rapid spread of COVID-19. See Georgia Exec. Order

03.14.20.01   (March     14,   2020),   https://gov.georgia.gov/document/2020-

executive-order/03142001/download. The same day, Chief Justice Harold

Melton of the Supreme Court of Georgia declared a state of judicial emergency.

Doc. No. [28-6]. These declarations were “based on the continued transmission

of COVID-19 throughout the State of Georgia in an effort to protect the health,

safety, and welfare of all Georgia citizens and visitors.” Doc. No. [33], p. 2.

      Chief Justice Melton’s order stated:

              To the extent feasible, courts should remain open to
              address essential functions, and in particular courts
              should give priority to matters necessary to protect
              health, safety, and liberty of individuals. Essential
              functions are subject to interpretation; however, some
              matters that fall into the essential function category are:
                                        3
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 4 of 34




             (1) where an immediate liberty or safety concern is
             present requiring the attention of the court as soon as
             the court is available; (2) criminal court search warrants,
             arrest warrants, initial appearances, and bond reviews;
             (3) domestic abuse temporary protective orders and
             restraining orders; (4) juvenile court delinquency
             detention hearings and emergency removal matters;
             and (5) mental health commitment hearings.

Doc. No. [26], p. 10. “To the extent court proceedings are held, they should be

done in a manner to limit the risk of exposure, such as by videoconferencing,

where possible.” Id. at 11. In March of 2020, the Judicial Qualifications

Commission (“JQC”) issued a statement noting that any judge who failed to

follow the Chief Justice’s order could be subject to JQC action. Id. at 14.

      On March 17, 2020, the Council of Probate Court Judges of Georgia (“the

Council”) issued a memorandum clarifying the effect of Chief Justice Melton’s

order on the state’s probate courts. Doc. No. [26], pp. 16–17. The memorandum

explicitly listed the issuance of GWLs as a non-essential function. Id. at 17. The

memorandum also noted that Chief Justice Melton’s order extended the deadline

for renewals of existing GWLs, meaning GWLs set to expire during the pendency

of the emergency will remain valid until the declaration of emergency is lifted.

Id.



                                       4
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 5 of 34




       In light of the Chief Justice’s declaration, the JQC statement, and the

Council’s memorandum, Defendant Judge Toomer determined that the

suspension of processing applications for GWLs, until further notice, was

appropriate. Doc. No. [26], p. 8. This decision was also based on a “lack of law

enforcement agencies under contract with the Probate Court conducting

fingerprinting,”1 as well as “the health and safety of [Judge Toomer’s] staff and

the citizens of Fulton County.” Doc. No. [32], p. 3.

       C. Procedural History

       Plaintiffs Sara Carter and GeorgiaCarry.Org (“GCO”) filed this action on

April 9, 2020 alleging violations of the Second Amendment, Fourteenth

Amendment, and related state constitutional provisions. Doc. No. [1], p. 1, ¶ 1.

Plaintiffs brought this action against Defendant Judge Toomer individually and

in her official capacity as Judge of the Fulton County Probate Court, and against



1       During the April 15, 2020 TRO hearing, Judge Toomer’s counsel stated that none
of the approved fingerprinting entities with which Fulton County contracts are
providing fingerprinting services at this time, due to the pandemic. Doc. No. [34], Tr.
38:22–39:3. Counsel also noted that there is no evidence in the record that any approved
entities are currently conducting fingerprinting services. Id. at 40:12–19. Plaintiffs
addressed this contention in their post-hearing brief, arguing that there are in fact
approved entities conducting “contactless” fingerprinting in Fulton County at this time.
See Doc. No. [31], pp. 7–8.

                                         5
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 6 of 34




Defendant Governor Kemp individually and in his official capacity as Governor

of the state of Georgia.2

       Plaintiffs argue that “[b]y requiring a GWL in order to exercise a

fundamental constitutional right, but making it a sheer impossibility to obtain a

GWL, [Defendants] are violating [Plaintiff] Carter’s right to due process and 42

U.S.C. § 1983 and the Georgia Constitution.” Doc. No. [1], p. 6, ¶ 43. Plaintiffs

allege that without a GWL, Plaintiff Carter could be charged with a misdemeanor

pursuant to O.C.G.A. § 16-11-126. Id. ¶ 25. The Court held a hearing on Plaintiffs’

TRO Motion via teleconference on April 15, 2020. See Doc. No. [34] (Hearing

Transcript).

       Though the Complaint seeks, inter alia, “a writ of mandamus under

O.C.G.A. § 16-11-129 ordering [Judge] Toomer in her official capacity to accept

and process [Plaintiff] Carter’s application for a GWL and to issue [Plaintiff]




2       Plaintiffs amended their Complaint to clarify that, to the extent they pled claims
for injunctive and declaratory relief against Governor Kemp in his individual capacity,
this was error. Doc. No. [23], p. 1. Thus, they amended their Complaint by “restating
the complaint in its entirety, but amending paragraphs 51 and 52 to seek declaratory
and injunctive relief against Kemp in his official capacity.” Id. (emphasis in original). The
Complaint still seeks “[c]osts and attorney’s fees against Toomer and Kemp in their
individual capacities pursuant to 42 U.S.C. § 1988.” Doc. No. [1], p. 8, ¶ 53.

                                           6
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 7 of 34




Carter a GWL within the time required by law,” id. ¶ 48, Plaintiffs’ counsel

clarified at the April 15, 2020 hearing that no relief against Judge Toomer is

sought at this time.3 Doc. No. [34], Tr. 17:16–18. Rather, in their motion for TRO,

Plaintiffs seek (1) a declaration against Governor Kemp that the enforcement of

O.C.G.A. § 16-11-126 is unconstitutional as applied, and (2) “an order enjoining

enforcement of O.C.G.A. § 16-11-126 during the pendency of this case, or at least

until the current state of emergency has abated.” Doc. No. [3-1], p. 1.

       Governor Kemp argues Plaintiffs’ Motion for TRO should be denied for six

reasons. Doc. No. [33], p. 6. First, he argues Plaintiffs lack standing to bring this

action against him because they have suffered no concrete injury from any action

traceable to him. Id. at 7–11. Second, he argues Plaintiffs’ claims against him are

barred by the Eleventh Amendment and do not fit within the Ex Parte Young

exception to the immunity bar. Id. at 11 –14. Third, Governor Kemp argues that

he can “neither require nor prevent any member of the state judiciary from

performance of their duties.” Id. at 14–17. Fourth, he argues Plaintiffs cannot

establish a violation of the Fourteenth Amendment. Id. at 17–22. Fifth, he argues




3    Because no relief is sought against Judge Toomer in the TRO motion, her
arguments will not be addressed in this Order.
                                       7
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 8 of 34




Plaintiffs cannot show that they will suffer an irreparable injury in the absence of

the relief requested. Id. at 22–23. Finally, he asserts the damages of the proposed

injunction outweigh any risk of injury to Plaintiffs, and an injunction would be

adverse to the public interest. Id. at 23–24.

   II.     THRESHOLD ISSUES

           A. Standing

         In response to Plaintiffs’ TRO motion, Governor Kemp argues that

Plaintiffs lack standing to bring their claims against him. Doc. No. [33], p. 7.

More specifically, Governor Kemp contends that Plaintiffs have suffered no

concrete injury which arises from any action taken by him. Id.

              1.     Applicable Legal Standard

         “Standing ‘is the threshold question in every federal case, determining the

power of the court to entertain the suit.’” CAMP Legal Def. Fund, Inc. v. City of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422 U.S.

490, 499 (1975)). Article III of the United States Constitution limits the courts to

hearing actual “Cases” and “Controversies.” U.S. Const. Art. III § 2; see also

Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992). Overall, the standing

requirement arising out of Article III seeks to uphold separation-of-powers


                                        8
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 9 of 34




principles and “to prevent the judicial process from being used to usurp the

powers of the political branches.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

408 (2013). Standing is typically determined by analyzing the plaintiff’s situation

as of the time the complaint is filed, and subsequent events do not alter standing.

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1275 (11th

Cir. 2003) (collecting authorities); Johnson v. Bd. of Regents of Univ. of Ga., 263

11 F.3d 1234, 1267 (11th Cir. 2001); Charles H. Wesley Educ. Found., Inc. v. Cox,

408 F.3d 1349, 1352 n.3 (11th Cir. 2005).

      To establish standing, a plaintiff must show three things:

             First, the plaintiff must have suffered an “injury in
             fact”—an invasion of a legally protected interest which
             is (a) concrete and particularized, and (b) actual or
             imminent, not conjectural or hypothetical. Second,
             there must be a causal connection between the injury
             and the conduct complained of—the injury has to be
             fairly traceable to the challenged action of the defendant,
             and not the result of the independent action of some
             third party not before the court. Third, it must be likely,
             as opposed to merely speculative, that the injury will be
             redressed by a favorable decision.

Lujan, 504 U.S. at 560–61 (internal quotations, citations, and alterations omitted).

“The party invoking federal jurisdiction bears the burden of establishing these

elements.” Id. at 561.


                                       9
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 10 of 34




             2.    Analysis

      Here, Governor Kemp asserts that Plaintiffs cannot demonstrate standing

for two reasons. Doc. No. [33], p. 7. First, he argues that Plaintiffs cannot show

that they will suffer an injury in fact. Id. Second, he argues that Plaintiffs cannot

show a causal connection between a concrete injury and Governor Kemp’s

conduct. Id. The Court addresses each argument in turn.

                   i.     Injury in Fact

      Governor Kemp first asserts that Plaintiffs fail to demonstrate standing

against him because they cannot show that they will suffer an injury in fact.

Doc. No. [33], p. 8. More specifically, he argues that, during the pendency of this

public health state of emergency, Plaintiff Carter’s alleged fear of arrest or

prosecution under O.C.G.A. § 16-11-126 if she carries a weapon outside her home,

vehicle, or place of business without a GWL is “speculative and not reasonable

in light of state law prohibiting law enforcement officers from detaining Plaintiff

to inquire about her permit.” Id.; O.C.G.A. § 16-11-137(b) (“A person carrying a

weapon shall not be subject to detention for the sole purpose of investigating




                                       10
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 11 of 34




whether such person has a [GWL].”).4 Consequently, Governor Kemp contends

that Plaintiffs face no “credible threat of prosecution” under O.C.G.A. § 16-11-

126 and thus cannot demonstrate that they will suffer an injury in fact. Id.

       The injury-in-fact requirement ensures that persons involved in the

litigation have a direct stake in its outcome. Arcia v. Fla. Sec’y of State, 772 F.3d

1335, 1340 (11th Cir. 2014). As such, the injury must be both particularized

(affecting the plaintiff in a personal way) and concrete (actual as opposed to

abstract). Spokeo, Inc. v. Robins, 578 U.S. ___, 136 S. Ct. 1540, 1548–49 (2016).

       Moreover, a plaintiff “c[an] bring a pre-enforcement suit when he ‘has

alleged an intention to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by a statute, and there exists a credible

threat of prosecution.’” Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1304 (11th

Cir. 2017) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014)).

“[P]ersons having no fears of state prosecution except those that are imaginary



4       In support of this contention, Joan Crumpler, the Legal Director for the Georgia
Department of Public Safety (“DPS”), avers that during the past two years, the DPS has
only issued fourteen citations, to twelve individuals, for violations of O.C.G.A. § 16-11-
126(h). See Doc. No. [22-1], ¶ 5. Furthermore, in each case, the underlying cause of the
traffic stop was another criminal violation, and in each case, the individual cited was
not eligible for a GWL because they were prohibited by law from carrying a weapon. Id.
¶¶ 7–8.
                                          11
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 12 of 34




or speculative, are not to be accepted as appropriate plaintiffs in such cases.”

Younger v. Harris, 401 U.S. 37, 42 (1971). When plaintiffs “do not claim that they

have ever been threatened with prosecution, that a prosecution is likely, or even

that a prosecution is remotely possible,” they do not allege a dispute susceptible

to resolution by a federal court. Id.

       Upon review, the Court finds that Plaintiffs have failed to articulate any

concrete injury. Namely, Plaintiff Carter’s fear or arrest and prosecution under

O.C.G.A. § 16-11-126 during the pendency of this state of emergency is not

reasonable, especially considering state law prohibiting law enforcement officers

from detaining her solely to inquire about her GWL. O.C.G.A. § 16-11-137(b). Put

differently, unless law enforcement officers have a reasonable and articulable

suspicion to detain Plaintiff Carter for the violation of some other criminal statute,

arrest and subsequent prosecution under O.C.G.A. § 16-11-126 would not follow.5

Any other conclusion would require the Court to assume that police officers



5       Additionally, the Court sua sponte notes that O.C.G.A. § 16-11-138 provides an
“absolute defense” to any violation under O.C.G.A. § 16-11-126 for “defense of self or
others.” O.C.G.A. § 16-11-138. In other words, O.C.G.A. § 16-11-138 affords a
justification defense for the otherwise unlawful carrying of a weapon without a GWL
when and to the extent that the accused reasonably believes that such carrying is
necessary to defend themselves. See Johnson v. State, ___ Ga ___, ___ S.E.2d ___, 2020
WL 966592, at * 3 n.7.
                                        12
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 13 of 34




would not follow the law, and Plaintiffs have cited no authority nor pled any

facts to support such a conclusion.

       Accordingly, the Court finds that Plaintiffs’ generalized and speculative

fear of being prosecuted for carrying a weapon without a GWL, and prior to the

expiration of the state of emergency, is not sufficiently concrete to confer standing

against Governor Kemp.

                    ii.    Causal Connection

       Governor Kemp further asserts that, even assuming Plaintiffs’ fear of

prosecution is more than speculative, they still cannot show a causal connection

between a concrete injury and Governor Kemp’s conduct. Doc. No. [33], p. 9. He

contends that Plaintiffs’ alleged injuries are not “fairly traceable” to his conduct

as opposed to the action of a third party. Id. at pp. 9–10. More specifically,

Governor Kemp characterizes the relief Plaintiffs seek in their TRO motion (i.e.,

temporarily enjoining the enforcement of O.C.G.A. § 16-11-126 during the

pendency of this state of emergency) 6 as flowing from the probate judges’




6     As stated above, at the April 15, 2020 hearing, Plaintiffs confirmed that their TRO
motion does not seek a writ of mandamus ordering the probate court to continue
processing GWL applications. Doc. No. [34], Tr. 17:4–13.
                                         13
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 14 of 34




decision to temporarily suspend processing GWL applications—not from any

action taken by him. Id. at p. 10.

       In their Complaint, Plaintiffs allege that Governor Kemp is the chief

executive officer of the State of Georgia and conservator of the peace throughout

the state, thereby making him obligated to ensure that the laws of Georgia are

faithfully executed. Doc. No. [1], ¶¶ 8–9; see also Doc. No. [34], Tr. 19:23–20:4.

Furthermore, at the April 15, 2020 hearing, Plaintiffs characterized the issuing of

licenses as an executive function, not a judicial function.7 Doc. No. [34], Tr. 15:9–

23.

       Nevertheless, for purposes of standing, Plaintiffs’ Complaint still fails to

point to any specific conduct or wrongdoing by Governor Kemp such that their

alleged injuries can fairly be traced back to him. See Lewis v. Governor of

Alabama, 944 F.3d 1287, 1296 (11th Cir. 2019) (en banc). Namely, Plaintiffs’

grievances appear to be directed not at the license requirement under O.C.G.A. §

16-11-126 and statutory framework for obtaining a GWL, but rather at the current




7      To the extent that Plaintiffs raise these arguments in support of their contention
that the federal claims against Governor Kemp fall within the Ex Parte Young exception
to Eleventh Amendment immunity, such arguments will be addressed infra in the
Eleventh Amendment section of this Order.
                                         14
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 15 of 34




suspension of processing GWL applications during the pendency of this state of

emergency. Doc. No. [1], ¶¶ 43, 46. Moreover, Governor Kemp’s Executive Order

does not expressly address the issuance of GWLs, and Plaintiffs fail to explain

what exactly Governor Kemp “did wrong” and how exactly they can “trace their

injuries to his ‘conduct.’” Lewis, 944 F.3d at 1296.8

       Accordingly, for purposes of the pending TRO motion, the Court finds that

Plaintiffs have failed to demonstrate standing to pursue their claims against

Governor Kemp.

          B. Eleventh Amendment Sovereign Immunity

       A review of Plaintiffs’ Complaint, as amended, shows that in Counts 1 and 2,

Plaintiffs allege that Governor Kemp is violating the Georgia Constitution by

“making it a sheer impossibility to obtain a GWL” and “effectively preventing

Carter from carrying a handgun outside her home, motor vehicle, or place of




8      At the April 15, 2020 hearing, Plaintiffs raised a number of arguments that were
not pled in the Complaint, namely that the license statute itself violates the Georgia
Constitution by impermissibly delegating licensing authority to probate judges rather
than the executive branch. Doc. No. [34], Tr. 15:9–23. Doc. No. [34], Tr. 15:9–23. “[A]t the
pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’ each
element.”Spokeo, 136 S. Ct. at 1547. Because Plaintiffs’ allegations concerning the
vesting of licensing authority were not alleged in the Complaint, the Court declines to
consider them in the standing analysis.
                                           15
    Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 16 of 34




business.” Doc. No. [1], ¶¶ 43, 46. In response to Plaintiffs’ TRO motion,

Governor Kemp asserts that Plaintiffs’ claims against him based on violation of

state law are barred by the Eleventh Amendment of the United States

Constitution. Doc. No. [33], p. 6.

       “The Eleventh Amendment prohibits a federal court from exercising

jurisdiction over a lawsuit against a state [and its officers], except where the state

has consented to be sued or waived its immunity, or where Congress has

overridden the state’s immunity.” Cross v. Ala. State Dep’t of Mental Health &

Mental Retardation, 49 F.3d 1490, 1502 (11th Cir. 1995) (citations omitted); see

U.S. Const. amend. XI (“[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State . . . .”).9

       The United States Supreme Court has held that “a suit against state officials

on the basis of state law contravenes the Eleventh Amendment.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 117 (1984). The Court also indicated that




9      Eleventh Amendment immunity is a threshold issue that is “in the nature of a
jurisdictional bar” to be decided early in the litigation. Bouchard Transp. Co. v. Fla.
Dep’t of Envtl. Prot., 91 F.3d 1445, 1448 (11th Cir. 1996).
                                        16
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 17 of 34




when injunctive relief is sought, “an error of law by state officers acting in their

official capacities will not suffice to override the sovereign immunity of the State

where the relief effectively is against it.” Id. at 113 (citations omitted). The Court

further stated: “it is difficult to think of a greater intrusion on state sovereignty

than when a federal court instructs state officials on how to conform their

conduct to state law.” Id. at 106.

       In light of this authority, the Court agrees that the alleged violations of the

Georgia State Constitution asserted against Governor Kemp in Counts 1 and 2 of

Plaintiffs’ Complaint, as amended, are barred by the Eleventh Amendment of the

United States Constitution. See also Hand v. Scott, 888 F.3d 1206, 1213–14 (11th

Cir. 2018) (holding that “the district court cannot enjoin [a state] to follow the

district court’s interpretation of [the state’s] own constitution.”).

      As to the federal claims also alleged in Counts 1 and 2 of Plaintiffs’

Complaint, Governor Kemp asserts that Plaintiffs’ claims do not fit within the Ex

Parte Young exception to Eleventh Amendment immunity. Doc. No. [33], p. 6.

“Under the doctrine enunciated in Ex Parte Young, 209 U.S. 123 (1908) . . . a suit

alleging a violation of the federal constitution against a state official in his official

capacity for injunctive relief on a prospective basis is not a suit against the state,


                                         17
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 18 of 34




and, accordingly, does not violate the Eleventh Amendment.” Grizzle v. Kemp,

634 F.3d 1314, 1319 (11th Cir. 2011) (citations omitted); see also Alden v. Maine,

527 U.S. 706, 756–57 (1999) (“The rule [of sovereign immunity], however, does

not bar certain actions against state officers for injunctive or declaratory relief.”),

Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 n.10 (1989) (“Of course a

state official in his or her official capacity, when sued for injunctive relief, would

be a person under § 1983 because ‘official-capacity actions for prospective relief

are not treated as actions against the State.’”). The Supreme Court further held

that “[i]n making an officer of the state a party defendant in a suit to enjoin the

enforcement of an act alleged to be unconstitutional, it is plain that such officer

must have some connection with the enforcement of the act.” Ex Parte Young, 209

U.S. at 157. “The required ‘connection’ is not ‘merely the general duty to see that

the laws of the state are implemented,’ but ‘the particular duty to enforce the

statute in question and a demonstrated willingness to exercise that duty.’” Morris

v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014) (citation omitted).

      The Eleventh Circuit has stated that “[p]ersonal action by defendants

individually is not a necessary condition of injunctive relief against state officers

in their official capacity. All that is required is that the official be responsible for


                                         18
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 19 of 34




the challenged action.” Luckey v. Harris, 860 F.2d 1012, 1015 (11th Cir. 1988). In

the Luckey case, the Eleventh Circuit concluded that because the Governor of the

State of Georgia is responsible for law enforcement in the state, is charged with

executing the laws faithfully, has residual power to commence criminal

prosecutions, and has the final authority to direct the Attorney General to

institute and prosecute on behalf of the state, he could be sued by indigent

defendants for due process and other violations. Id. at 1016; see also

GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1254 (11th Cir. 2012) (allowing

a § 1983 lawsuit to proceed against governor due to his job to “ensure the

enforcement of Georgia’s statutes”); but see Osterback v. Scott, 782 F. App’x 856,

859 (11th Cir. 2019) (indicating that general executive responsibility is an

insufficient connection to the enforcement of a statute to avoid the Eleventh

Amendment).

      In the Complaint, Plaintiff Carter attempts to connect Governor Kemp to

her claim that “the enforcement of O.C.G.A. § 16-11-126 is unconstitutional as

applied to” her based on Governor Kemp’s status as the chief executive officer of

the State of Georgia, the conservator of peace throughout the state, and the

official obligated to take care that the laws are faithfully executed. Doc. No. [1],


                                       19
     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 20 of 34




¶¶ 8–9.10 Under the Luckey and Georgia cases, Plaintiffs’ federal claims could fit

within the Ex Parte Young exception to Eleventh Amendment immunity and this

Court accordingly declines to uphold Governor Kemp’s arguments to the

contrary for purposes of the pending TRO motion only.

         In summary, the Court finds that the allegations in Counts 1 and 2 of the

Complaint, as amended (concerning violations of the Constitution of the State of

Georgia by Governor Kemp), are barred by the Eleventh Amendment of the

United States Constitution. As to the federal claims (also in Counts 1 and 2 of

Plaintiffs’ Complaint), for purposes of the pending TRO only, the Court declines

to uphold Governor Kemp’s Ex Parte Young exception to Eleventh Amendment

immunity arguments. 11



10     As stated above, at the April 15, 2020 hearing, Plaintiffs raised a number of
arguments that were not pled in the Complaint, namely that the license statute itself
violates the Georgia Constitution by impermissibly delegating licensing authority to
probate judges rather than the executive branch. Doc. No. [34], Tr. 15:9–23. It appears to
the Court that the focus of the inquiry into whether a suit lies under Ex Parte Young is
based on the allegations of the complaint. See generally Verizon Md. Inc. v. Pub. Serv.
Comm’n of Md., 535 U.S. 635, 645 (2002) (citation omitted) (discussing the court’s
“straightforward inquiry” into the complaint) and League of Women Voters of Ohio v.
Brunner, 548 F.3d 463, 474 (6th Cir. 2008). Accordingly, as these allegations are not in
the Complaint, the Court will not consider them for purposes of the present TRO
motion.
11     The Court also notes that, where the gravamen of the complaint appears to be
that the State improperly interpreted and failed to adhere to a state statute, Pennhurst

                                          20
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 21 of 34




   III.   TRO STANDARD

       The Court considers four factors when deciding whether to issue a TRO

pursuant to Federal Rule of Civil Procedure 65: (1) whether there is a substantial

likelihood of success on the merits; (2) whether the TRO is necessary to prevent

irreparable injury; (3) whether the threatened injury outweighs the harm that the

TRO would cause to the non-movant; and (4) whether the TRO would be adverse

to the public interest. Parker v. State Bd. Of Pardons and Paroles, 275 F.3d 1032,

1034–35 (11th Cir. 2001). Injunctive relief is an extraordinary and drastic remedy

and should not be granted unless the movant clearly establishes the burden of

persuasion as to each of these four factors. Siegel v. LePore, 234 F.3d 1163, 1176

(11th Cir. 2000).




may bar any related federal claims. This is because, despite references to the United
States Constitution in the pleadings, the claims necessarily rely on a determination that
a state official has not complied with state law—a determination that is barred by
sovereign immunity. See S&M Brands, Inc. v. Georgia ex rel. Carr, 925 F.3d 1198, 1205
(11th Cir. 2019) and DeKalb Cty. Sch. Dist. v. Schrenko, 109 F.3d 680, 688 (11th Cir. 1997).
There is an argument that this case could fall within such authority; however, neither
party has addressed this line of authority and the Court declines to issue a definitive
ruling at this stage of the case.

                                           21
     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 22 of 34




     IV.     ANALYSIS

        Despite having found that Plaintiffs lack standing to seek the requested

injunctive relief against Governor Kemp, the Court will nonetheless address the

four TRO factors as they apply to Plaintiffs’ Second and Fourteenth Amendment

claims. 12

             A. Likelihood of Success on the Merits

        For the following reasons, the Court finds that Plaintiffs have failed to

show that they have an ultimate likelihood of success on the merits of their

Second and Fourteenth Amendment claims.

                     1. Second Amendment Claim

        Plaintiffs argue that “[b]ecause Georgia law requires a GWL to carry a

handgun, and [Judge] Toomer refuses to issue a GWL,” Plaintiff Carter and other

members of GCO “have no meaningful way to carry handguns for self-defense,

in violation of the Second Amendment.” Doc. No. [3-1], p. 2. Thus, Plaintiffs

argue, they are “completely precluded from exercising in any meaningful way




12    While post-hearing, Governor Kemp withdrew his merits-based Second
Amendment arguments (Doc. No. [33]), it is still proper for this Court to engage in such
an analysis pursuant to the above-stated legal standard for review of TRO motions.
                                         22
     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 23 of 34




their Second Amendment rights in this time of turmoil and potential civil unrest.”

Id. at 2–3.

        In District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court

held for the first time that the Second Amendment creates an individual right to

keep and bear arms. 13 Heller clearly holds that laws banning “handgun

possession in the home” are unconstitutional. See id. at 635 (“In sum, we hold

that the District’s ban on handgun possession in the home violates the Second

Amendment, as does its prohibition against rendering any lawful firearm in the

home operable for the purpose of immediate self-defense.”). As the Eleventh

Circuit has noted, the Heller Court “went to great lengths to emphasize the

special place that the home—an individual’s private property—occupies in our

society.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1259 (11th Cir. 2012)

(citing Heller, 554 U.S. at 628–29). However, Heller did not define the extent to

which the Second Amendment may protect individuals seeking to carry firearms

outside the home and in public.




13    McDonald v. City of Chicago, Ill., 561 U.S. 742 (2010) later incorporated the
Second Amendment against the states via the due process clause of the Fourteenth
Amendment.
                                      23
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 24 of 34




      “Like most rights, the right secured by the Second Amendment is not

unlimited.” United States v. Rozier, 598 F.3d 768, 770 (11th Cir. 2010) (quoting

Heller, 554 U.S. at 626). “It is not a right to keep and carry any weapon

whatsoever in any manner whatsoever and for whatever purpose.” Heller, 554

U.S. at 571. In fact, the Heller Court was careful to explain that

             nothing in our opinion should be taken to cast doubt on
             longstanding prohibitions on the possession of firearms
             by felons and the mentally ill, or laws forbidding the
             carrying of firearms in sensitive places such as schools
             and government buildings, or laws imposing
             conditions and qualifications on the commercial sale of
             arms.

554 U.S. at 626–27. The Court identified this as a “non-exhaustive” list of

“presumptively lawful regulatory measures.” Id. at 627 n. 26. Thus, in at least

some circumstances, the state may constitutionally restrict an individual’s ability

to bear arms outside the home.

      Like most circuits, the Eleventh Circuit has derived from Heller a “two-

step inquiry” to address Second Amendment claims: “first, we ask if the

restricted activity is protected by the Second Amendment in the first place; and

then, if necessary, we would apply the appropriate level of scrutiny.”

GeorgiaCarry.Org v. Georgia, 687 F.3d 1244, 1261 n. 34 (11th Cir. 2012). Applying


                                       24
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 25 of 34




this test, the Eleventh Circuit has, for example, upheld a law preventing licensed

gun owners from carrying firearms in places of worship unless they received

permission management, as well as a regulation prohibiting the possession of

firearms on Army Corps of Engineers property. See GeorgiaCarry.Org v. Georgia,

687 F.3d 1244 (11th Cir. 2012); GeorgiaCarry.Org, Inc. v. U.S. Army Corps of

Eng’rs, 788 F.3d 1318, 1323 (11th Cir. 2015).

       Because Plaintiffs are bringing an as applied challenge, the “restricted

activity” in this case is Plaintiffs’ practical inability to obtain a GWL during the

pendency of the emergency. As aforementioned, a GWL is not required to

possess a firearm in one’s home, car, or place of business. O.C.G.A. § 16-11-126(a).

In addition, unlicensed individuals may also carry in public (1) an unloaded or

loaded long gun, provided any loaded long gun is carried openly, or (2) any

handgun, provided it is enclosed in a case and unloaded. O.C.G.A. § 16-11-126(b),

(c).

       Georgia is currently under a shelter-in-place order. See Georgia Exec.

Order 04.08.20.02 (April 8, 2020), https://gov.georgia.gov/document/2020-

executive-order/04082002/download (extending shelter-in-place through April

30, 2020). At the TRO hearing, Plaintiff’s counsel indicated that Plaintiff Carter


                                       25
     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 26 of 34




wishes to be armed when she exercises outside, goes grocery shopping, or needs

to see a doctor.14 Doc. No. [34], Tr. at 20:24–21:3. Under state law, Plaintiff Carter

is free to carry her loaded firearm without a license at her home, in her car, and

at her place of business.15 Plaintiff Carter may also possess a loaded long gun

without a license if carried openly and fully exposed. Likewise, Plaintiff Carter’s

right to carry a handgun outside of her home, car, or business is only curtailed to

the extent that the handgun must be in a case and unloaded. Because all these

options remain available to Plaintiff Carter, the inability to obtain a GWL during

the limited pendency of the state of emergency “does not gut the plaintiff’s




14     It remains unclear whether the grocery store or doctor’s office Plaintiff Carter
wishes to carry a weapon to allows firearms on the premises. As the Eleventh Circuit
has held, “[a]n individual’s right to bear arms as enshrined in the Second Amendment,
whatever its full scope, certainly must be limited by the equally fundamental right of a
private property owner to exercise exclusive dominion and control over its land.”
GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1265 (11th Cir. 2012); see also O.C.G.A.
§ 16-11-126(d) “[P]rivate property owners or persons in legal control of private property
through a lease, rental agreement, licensing agreement, contract, or any other agreement
to control access to such private property shall have the right to exclude or eject a person
who is in possession of a weapon or long gun on their private property . . . .”).
15     Plaintiffs’ counsel noted at the TRO hearing that Plaintiff Carter works in
agriculture and is therefore an essential worker who is still reporting to her place of
business. Doc. No. [34], Tr. at 20:13–15.

                                           26
     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 27 of 34




general right to keep and bear arms in self-defense.” GeorgiaCarry.Org, Inc. v.

U.S. Army Corps of Eng’rs, 788 F.3d 1318, 1326 (11th Cir. 2015).

        Because Plaintiffs cannot establish a general, unlimited Second

Amendment right to bear arms in public,16 and because options to carry publicly

remain available to them, the Court holds they have not established a likelihood

of success on the merits of their Second Amendment claim.17

                    2. Fourteenth Amendment Claim

        Plaintiffs’ Complaint does not clearly state whether they are bringing a

substantive or procedural due process claim. The Complaint states: “By requiring

a GWL in order to exercise a fundamental constitutional right, but making it a

sheer impossibility to obtain a GWL, Kemp and Toomer are violating Carter’s

right to due process.” Doc. No. [1], ¶ 43. Because Plaintiffs’ Fourteenth

Amendment count implicates the core of the Second Amendment constitutional



16     Plaintiffs cite to Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012) to support their
contention that the Second Amendment encompasses a right to bear arms in public.
Even if that case did acknowledge such a broad right, it is not binding on this Court.
17     As the Eleventh Circuit has noted, the Heller Court did not identify the
applicable tier of constitutional scrutiny for Second Amendment claims.
GeorgiaCarry.Org, Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1323 (11th Cir.
2015). However, because Plaintiffs do not have a likelihood of success on their claim
that the challenged restriction violates a protected Second Amendment right, the Court
need not decide what level of scrutiny would apply.
                                         27
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 28 of 34




right, the Court will construe it as a substantive due process claim. See Palko v.

Connecticut, 302 U.S. 319, 325 (1937) (noting the substantive component of the

clause protects those rights that are “fundamental,” that is, rights that are

“implicit in the concept of ordered liberty”).

      The Supreme Court has recognized only a limited number of substantive

due process rights. See Washington v. Glucksberg, 521 U.S. 702, 720 (1997)

(noting that “in addition to the specific freedoms protected by the Bill of Rights,

the ‘liberty’ specially protected by the Due Process Clause includes the rights to

marry; to have children; to direct the education and upbringing of one’s children;

to marital privacy; to use contraception; to bodily integrity; and to abortion”).

The Court has instructed that, where the claimed substantive due process right

“is covered by a specific constitutional provision, such as the Fourth or Eighth

Amendment, the claim must be analyzed under the standard appropriate to that

specific provision, not under the rubric of substantive due process.” United States

v. Lanier, 520 U.S. 259, 272, n.7 (1997) (citing Graham v. Connor, 490 U.S. 386, 395

(1989)).

      Thus, Plaintiffs cannot claim any broader protection of the right to bear

arms by the Fourteenth Amendment than is afforded by the Second Amendment


                                       28
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 29 of 34




itself. Because Plaintiffs do not have a likelihood of success on the merits of their

Second Amendment claim, they lack a likelihood of success on the merits of their

Fourteenth Amendment claim as well.

         B. Irreparable Injury

       “[A] showing of irreparable injury is the sine qua non of injunctive relief.”

Siegel, 234 F.3d at 1176. Plaintiffs’ counsel argued at the TRO hearing that

because the Second Amendment provides a fundamental right, any alleged

violation of it automatically constitutes an irreparable harm. Doc. No. [34], Tr. at

21:7–10; see also Doc. No. [3-1], p. 3 (arguing “[d]eprivation of fundamental

constitutional rights causes per se irreparable harm”). Plaintiffs can point to no

binding authority to support this argument.

      A violation of the First Amendment satisfies the irreparable harm

requirement without any further showing. See, e.g., Elrod v. Burns, 427 U.S. 347,

373 (1976) (“The loss of First Amendment freedoms, for even minimal periods of

time, unquestionably constitutes irreparable injury.”); Cate v. Oldham, 707 F.2d

1176, 1188 (11th Cir. 1983) (“It is well settled that the loss of First Amendment

freedoms for even minimal periods of time constitutes irreparable injury

justifying the grant of a preliminary injunction.”). However, this is not true of all


                                       29
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 30 of 34




constitutional rights. Siegel, 234 F.3d at 1177–78 (“Plaintiffs also contend that a

violation of constitutional rights always constitutes irreparable harm. Our case

law has not gone that far, however.”). Even if Plaintiffs were likely to succeed on

their Second Amendment claim, neither the Eleventh Circuit nor the Supreme

Court has held that the Second Amendment’s protections are of the sort that,

when violated, trigger a presumption of irreparable harm.

      The Court finds that Plaintiffs will not be irreparably harmed for two

reasons. First, as discussed supra, Plaintiffs retain lawful options for possessing

weapons at home, in their cars, and even publicly without a GWL. Second, the

state of emergency is temporary, and is currently set to expire on May 13, 2020.

See Georgia Exec. Order 04.08.20.02 (April 8, 2020). There is nothing in the record

to suggest that the probate judges will not resume processing GWL applications

when the state of emergency is lifted, and it becomes safe to do so.

         C. Balancing of the Harms

      Plaintiffs argue that while their harm is irreparable, “[t]he relief sought is

not drastic.” Doc. No. [3-1], p. 3. The Court disagrees. An order forcing the

Governor to use his executive emergency powers to suspend enforcement of a




                                       30
     Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 31 of 34




lawfully enacted criminal statute would, in fact, be a drastic one.18 Plaintiffs have

not cited to any case where a court has issued such an order.

        Plaintiffs argue that “Defendants cannot seriously argue that they have any

interest in violating Plaintiffs’ Second Amendment rights.” Doc. No. [3-1], pp. 3–

4. However, clearly the state has a considerable public health interest in curtailing

normal activities to stop the exponential spread of a deadly virus. The state of

emergency caused by COVID-19 is largely unprecedented, and thus, case law

defining the balance between individual rights and the public health in such a

situation is scarce.

        One case which is instructive is Jacobson v. Massachusetts, 197 U.S. 11

(1905). There, amid a smallpox outbreak, the City of Cambridge, acting pursuant

to a state statute, mandated the vaccination of all its citizens. The Supreme Court

upheld the mandatory vaccination, noting that

              the liberty secured by the Constitution of the United
              States to every person within its jurisdiction does not
              import an absolute right in each person to be, at all
              times and in all circumstances, wholly freed from


18    During oral argument, Plaintiffs’ counsel argued that the Govenor does have the
power to suspend enforcement of provisions of the criminal code. He pointed to
Govenor Kemp’s suspension of Georgia’s anti-masking statute as evidence that the
same could be done for the GWL requirement. Doc. No. [34], Tr. at 14:13–20.
                                       31
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 32 of 34




             restraint. There are manifold restraints to which every
             person is necessarily subject for the common good.

Id. at 26. However, “if a statute purporting to have been enacted to protect the

public health . . . has no real or substantial relation to those objects, or is, beyond

all question, a plain, palpable invasion of rights secured by the fundamental law,

it is the duty of the courts to so adjudge,” thus upholding the Constitution. Id. at

30. Therefore, Jacobson instructs that, while states may exercise their inherent

authority to protect the public health in an emergency, the state action (1) must

bear a substantial relation to the public health objective, and (2) must not

constitute a “plain, palpable” invasion of a fundamental right.

      Because Plaintiffs have failed to show a likelihood of success on the merits

of their Second Amendment claim, there is no “plain, palpable” invasion of any

fundamental right. Furthermore, the challenged action does bear a substantial

relation to the protection of the public health—GWL applications were

suspended because all non-essential court functions have been suspended so as

to enforce social distancing as much as is possible.

          D. Public Interest

      Plaintiffs argue only that “[t]he public has a strong interest in seeing the

Constitution enforced as the supreme law of the land,” and has no interest “in

                                        32
  Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 33 of 34




violating the Second Amendment.” Doc. No. [3-1], p. 4. This fails to address any

interest the public has in seeing O.C.G.A. § 16-11-126 enforced. See Hertz v.

Bennett, 294 Ga. 62, 67, 751 S.E.2d 90, 94 (2013) (“The goal [of O.C.G.A. § 16–11–

129] is to protect the safety of individuals who are in public places, which has

been identified as a substantial government interest.”). Plaintiffs insist only “law

abiding citizens” would be free to carry handguns in public. Doc. No. [3-1], p. 3.

However, suspending O.C.G.A. § 16-11-126 would mean individuals who might

not pass a GWL application investigation would be able to lawfully carry loaded

handguns in public. Plaintiffs have not shown that the requested relief would not

be injurious to the public interest.

   V.     CONCLUSION

        The Court finds that Plaintiffs have failed to demonstrate standing to

pursue their claims against Governor Kemp. The Court also holds that the

allegations in Counts 1 and 2 of the Complaint, as amended, concerning violations

of the Constitution of the State of Georgia by Governor Kemp, are barred by the

Eleventh Amendment of the United States Constitution. Finally, the Court finds

that Plaintiffs have not met their burden in establishing they are entitled to a

TRO. Thus, Plaintiffs’ Motion for TRO (Doc. No. [3]) is DENIED.


                                       33
Case 1:20-cv-01517-SCJ Document 35 Filed 04/20/20 Page 34 of 34




         IT IS SO ORDERED this 20th day of April, 2020.



                                 s/Steve C. Jones
                                 HONORABLE STEVE C. JONES
                                 UNITED STATES DISTRICT JUDGE




                                 34
